Title: General Orders, 19 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 19th 1777.
BrunswickVictory.


Complaints have been made by a number of Farmers, and others in different parts of the Country, but especially on the roads between this place and Philadelphia, that the Waggoners, Light Horse, and others, belonging to the Continental Army, have, and do continue to take down the fences of their fields of grain, and grass-lanes [grasslands], which at this season must be attended with consequences very prejudicial

to the Community in general—It is therefore His Excellency the General’s Orders, that no person belonging to the said Army, does on any pretence whatever take down any such fences, or leave open any bars, or gates, or ride, or travel thro’ any such inclosures, unless a danger of falling into the hands of the enemy, renders it absolutely necessary, in all other cases they are to keep the high roads; as they will answer the contrary by being punished for a breach of orders.
All the troops in town (not on duty) to attend divine service to morrow, agreeable to the orders of the 12th Instant.
